 
EXTENSION TO CERTIFICATE PURCHASE AGREEMENT
 
THIS EXTENSION TO CERTIFICATE PURCHASE AGREEMENT (this "Extension") dated as of
February 20, 2004, is entered into among NAVISTAR FINANCIAL SECURITIES
CORPORATION, as seller (the "Seller"), NAVISTAR FINANCIAL CORPORATION, as
servicer (the "Servicer"), KITTY HAWK FUNDING CORPORATION, as conduit purchaser
and assignee of RECEIVABLES CAPITAL CORPORATION (the "Conduit Purchaser"), BANK
OF AMERICA, NATIONAL ASSOCIATION, as a committed purchaser (the "Committed
Purchaser") and BANK OF AMERICA, NATIONAL ASSOCIATION, as administrative agent
for the Purchasers (in such capacity, the "Adminstrative Agent").
 
RECITALS
 
A.  The Seller, the Servicer, the Conduit Purchaser, the Committed Purchaser and
the Administrative Agent are parties to that certain Certificate Purchase
Agreement, dated as of January 28, 2000 (as amended, supplemented or otherwise
modified through the date hereof, the "Agreement").
 
B.  Such parties desire to modify the Purchase Expiration Date under (and as
defined in) the Agreement in accordance with Section 2.04 of the Agreement.
 
C.  NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.  Extension. The Purchase Expiration Date is extended to February 17, 2005,
or, if earlier, the date specified in clause (ii) of the definition of Purchase
Expiration Date in the Agreement as originally executed. This extension of the
Purchase Expiration Date shall be given effect as of January 20, 2004, so the
Revolving Period (as defined in the Series Supplement referred to in the
Agreement) will be deemed not to have ended as a result of the occurrence of the
Purchase Expiration Date (before giving effect to this Extension); provided,
that, for purposes of calculating the Non-Use Fee pursuant to the Fee Letter,
the period beginning on and including January 21, 2004 and ending on but
excluding February 19, 2004 shall not be deemed to fall within the Revolving
Period.
 
2.  Effect of Extension. All provisions of the Agreement, as extended by this
Extension, remain in full force and effect. After this Extension becomes
effective, all references in the Agreement to "this Agreement", "hereof',
"herein" or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller's securitization program shall
be deemed to be references to the Agreement as extended by this Extension. This
Extension shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.
 
3.  Counterparts. This Extension may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
 
4.  Governing Law. This Extension shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.
 
5.  Section Headings. The various headings of this Extension are inserted for
convenience only and shall not affect the meaning or interpretation of this
Extension or the Agreement or any provision hereof or thereof.
 
[signatures on next page]
 

E-297

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have caused this Extension to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
 
NAVISTAR FINANCIAL SECURITIES CORPORATION
 as Seller
 
By:       /s/ ANDREW J. CEDEROTH
Name:       Andrew J. Cederoth
Title:         V.P. & Treasurer


 
NAVISTAR FINANCIAL CORPORATION
 
By:      /s/  ANDREW J. CEDEROTH
Name:       Andrew J. Cederoth
Title:         V.P. & Treasurer
 
 
KITTY HAWK FUNDING CORPORATION,
as Conduit Purchaser
 
By:     /s/  JILL A. GORDON
Name:      Jill A. Gordon
Title:        Vice President
 
 
BANK OF AMERICA, NATIONAL ASSOCIATION
 as Committed Purchaser
 
By:    /s/  WILLEM VAN BEEK
Name:     Willem Van Beek
Title:        Principal
 
 
BANK OF AMERICA, NATIONAL ASSOCIATION
as Administrative Agent
 
By:  /s/   WILLEM VAN BEEK
Name:     Willem Van Beek
Title         Principal:

E-298

--------------------------------------------------------------------------------


